Exhibit 10.9
Execution Copy
Duncan Energy Partners L.P.
41,529 Common Units
Representing Limited Partner Interests
Unit Purchase Agreement
Houston, Texas
December 8, 2008
Enterprise Products Operating LLC
1100 Louisiana Street, 10th Floor
Houston, Texas 77002

Ladies and Gentlemen:
     Duncan Energy Partners L.P., a limited partnership organized under the laws
of Delaware (the “Partnership”), proposes to directly sell (the “Offering”) to
Enterprise Products Operating LLC, a Texas limited liability company (the
“Purchaser”), 41,529 common units (the “Units”), each representing a limited
partner interest in the Partnership (“Partnership Units”). Certain terms used
herein are defined in Section 12 of this Unit Purchase Agreement (the
“Agreement”). DEP Holdings, LLC is referred to herein as the “General Partner,”
and the General Partner together with the Partnership is referred to
collectively herein as the “DEP Parties” or individually as a “DEP Party”.
     This is to confirm the agreement among the DEP Parties, and the Purchaser
concerning the purchase of the Units from the Partnership by the Purchaser.
     1. Representations and Warranties. The Partnership represents and warrants
to, and agrees with, the Purchaser as set forth below in this Section 1.
     (a) Formation and Qualification of the DEP Parties. Each of the DEP Parties
has been duly formed and is validly existing in good standing under the laws of
the State of Delaware with all limited liability company or limited partnership,
as the case may be, power and authority necessary to own or hold its properties
and conduct the businesses in which it is engaged and, (i) in the case of the
General Partner, to act as general partner of the Partnership, and (ii) in the
case of the General Partner and the Partnership to execute and deliver this
Agreement and to consummate the transactions contemplated hereby. Each of the
General Partner and the Partnership is duly registered or qualified to do
business and is in good standing as a foreign limited liability company or
limited partnership, as the case may be, in each jurisdiction in which its
ownership or lease of property or the conduct of its businesses requires such
qualification or registration, except where the failure to so qualify or
register would not, (i) individually or in the aggregate, have a material
adverse effect on the condition (financial or otherwise), results of operations,
business or prospects of the DEP Parties, taken as a whole (an “DEP Material
Adverse Effect”) or (ii) subject the limited partners of the Partnership to any
material liability or disability.
     (b) Valid Issuance of the Units. The Units and the limited partner
interests represented thereby, will be duly authorized in accordance with the
Partnership Agreement and, when issued and delivered to the Purchaser against
payment therefor in accordance with the terms hereof, will be validly issued,
fully paid (to the extent required under the Partnership Agreement) and
nonassessable (except as such nonassessability may be affected by
Sections 17-303 and 17-607 of the Delaware Revised Uniform Limited Partnership
Act).
     (c) Authority. Each of the DEP Parties has all requisite limited liability
company and limited partnership power and authority, as the case may be, to
execute and deliver this Agreement and perform its respective obligations
hereunder. The Partnership has all requisite power and authority to issue, sell
and deliver the Units, in accordance with and upon the terms and conditions set
forth in this Agreement and the Amended and Restated Agreement of Limited
Partnership of the Partnership, dated February 5, 2007, as amended (the
“Partnership Agreement”).

1



--------------------------------------------------------------------------------



 



     (d) Authorization, Execution and Delivery of Agreements.
     (i) This Agreement has been duly authorized, validly executed and delivered
by each of the DEP Parties;
     (ii) The Partnership Agreement has been duly authorized, executed and
delivered by the General Partner and is a valid and legally binding agreement of
the General Partner, enforceable against the General Partner in accordance with
its terms; and
     (iii) The Second Amended and Restated Limited Liability Company Agreement
of the General Partner, dated May 3, 2007, has been duly authorized, executed
and delivered by the sole member of the General Partner, and will be a valid and
legally binding agreement of such sole member, enforceable against it in
accordance with its terms; and
except, with respect to each agreement described in this Section, as the
enforceability thereof may be limited by bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and other similar laws relating to or
affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).
     (e) No Conflicts. None of the (i) offering, issuance and sale by the
Partnership of the Units pursuant to this Agreement, (ii) the execution,
delivery and performance of this Agreement by the DEP Parties, or
(iii) consummation of the transactions contemplated hereby (A) conflicts or will
conflict with or constitutes or will constitute a violation of any
organizational documents of any of the DEP Parties, (B) conflicts or will
conflict with or constitutes or will constitute a breach or violation of, or a
default (or an event that, with notice or lapse of time or both, would
constitute such a default) under, any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which any of the DEP
Parties is a party or by which any of them or any of their respective properties
may be bound, (C) violates or will violate any statute, law or regulation or any
order, judgment, decree or injunction of any court, arbitrator or governmental
agency or body having jurisdiction over any of the DEP Parties, or any of their
properties or assets, or (D) results or will result in the creation or
imposition of any lien, charge or encumbrance upon any property or assets of any
of the DEP Parties, which conflicts, breaches, violations, defaults or liens, in
the case of clauses (B) or (D), would, individually or in the aggregate, have an
DEP Material Adverse Effect.
     (f) Investment Company. None of the DEP Parties is now, or after the sale
of the Units to be sold by the Partnership hereunder will be an “investment
company” or a company “controlled by” an “investment company” within the meaning
of the Investment Company Act of 1940, as amended (the “Investment Company
Act”).
     (g) Absence of Certain Actions. No action has been taken and no statute,
rule, regulation or order has been enacted, adopted or issued by any
governmental agency or body which prevents the issuance or sale of the Units in
any jurisdiction; no injunction, restraining order or order of any nature by any
federal or state court of competent jurisdiction has been issued with respect to
any of the DEP Parties which would prevent or suspend the issuance or sale of
the Units in any jurisdiction; no action, suit or proceeding is pending against
or, to the knowledge of the DEP Parties, threatened against or affecting any of
the DEP Parties before any court or arbitrator or any governmental agency, body
or official, domestic or foreign, which could reasonably be expected to
interfere with or adversely affect the issuance of the Units or in any manner
draw into question the validity or enforceability of this Agreement or any
action taken or to be taken pursuant hereto.
     2. Representations of the Purchaser.
     (a) Formation and Qualification of the Purchaser. The Purchaser has been
duly formed and is validly existing in good standing under the laws of the State
of Texas with all company power and authority necessary to own or hold its
properties and conduct the businesses in which it is engaged and to execute and
deliver this Agreement and consummate the transactions contemplated thereby. The
Purchaser is duly registered or qualified to do business and is in good standing
as a foreign limited liability company in each jurisdiction in which its
ownership or lease of property or the conduct of its businesses requires such
qualification or registration, except where the failure to so qualify or
register would not, (i) individually or in the aggregate, have a material
adverse effect on the condition (financial or otherwise), results of operations,
business or

2



--------------------------------------------------------------------------------



 



prospects of the Purchaser (a “Purchaser Material Adverse Effect”) or
(ii) subject the members of the Purchaser to any material liability or
disability.
     (b) No Conflicts. Neither the execution, delivery and performance of this
Agreement by the Purchaser nor the consummation of the transactions contemplated
hereby (A) conflicts or will conflict with or constitutes or will constitute a
violation of the organizational documents of the Purchaser, (B) conflicts or
will conflict with or constitutes or will constitute a breach or violation of,
or a default (or an event that, with notice or lapse of time or both, would
constitute such a default) under, any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which the Purchaser is a
party or by which it or any of its respective properties may be bound,
(C) violates or will violate any statute, law or regulation or any order,
judgment, decree or injunction of any court, arbitrator or governmental agency
or body having jurisdiction over the Purchaser, or any of its properties or
assets, or (D) results or will result in the creation or imposition of any lien,
charge or encumbrance upon any property or assets of the Purchaser, which
conflicts, breaches, violations, defaults or liens, in the case of clauses (B)
or (D), would, individually or in the aggregate, have a Purchaser Material
Adverse Effect.
     (c) Investment. The Purchaser is acquiring the Units for its own account,
and not as a nominee or agent, and with no present intention of distributing the
Units or any part thereof, and that the Purchaser has no present intention of
selling or otherwise distributing the same in any transaction in violation of
the securities Laws of the United States of America or any state, without
prejudice, however, subject to such Purchaser’s right at all times to sell or
otherwise dispose of all or any part of the Units under a registration statement
under the Securities Act and applicable state securities Laws or under an
exemption from such registration available thereunder (including, without
limitation, if available, Rule 144 promulgated thereunder). If the Purchaser
should in the future decide to dispose of any of the Units, the Purchaser
understands and agrees (a) that it may do so only (i) in compliance with the
Securities Act and applicable state securities law, as then in effect, or
pursuant to an exemption therefrom (including Rule 144 under the Securities Act)
or (ii) in the manner contemplated by any registration statement pursuant to
which such securities are being offered, and (b) that stop-transfer instructions
to that effect will be in effect with respect to such securities.
     (d) Nature of Purchaser. The Purchaser represents and warrants to, and
covenants and agrees with, the Partnership that, (a) it is an “accredited
investor” within the meaning of Rule 501(a) of Regulation D as promulgated by
the Commission pursuant to the Securities Act and (b) by reason of its business
and financial experience it has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Units, is able to bear the economic
risk of such investment and, at the present time, would be able to afford a
complete loss of such investment.
     (e) Restricted Securities. The Purchaser understands that the Units it is
purchasing are characterized as “restricted securities” under the federal
securities Laws inasmuch as they are being acquired from the Partnership by an
affiliate of the issuer and that under such Laws and applicable regulations such
securities may be resold without registration under the Securities Act only in
certain limited circumstances. The Purchaser further understands that the Units
it is purchasing may be characterized as “control securities” subject to similar
restrictions insofar as the Purchaser is or remains an “affiliate” of the
Partnership. In this connection, the Purchaser represents that it is
knowledgeable with respect to Rule 144 of the Commission promulgated under the
Securities Act.
     (f) Legend. Notwithstanding any registration of the sale of the Units to
the Purchaser, due to the affiliate status of the Purchaser, it is understood
that any certificates evidencing the Units will bear the following legend:
“These common units have not been registered under the Securities Act of 1933,
as amended (the “Securities Act”), or the securities laws of any state or other
jurisdiction. These securities may not be sold or offered for sale except
pursuant to an effective registration statement under the Securities Act or
pursuant to an exemption from registration thereunder, in each case in
accordance with all applicable securities laws of the states or other
jurisdictions, and in the case of a

3



--------------------------------------------------------------------------------



 



transaction exempt from registration, such securities may only be transferred if
the transfer agent for the common units has received documentation satisfactory
to it that such transaction does not require registration under the Securities
Act.”
     In addition, any Units held in book entry form will be designated as
restricted based on the foregoing legend.
     3. Purchase and Sale. Subject to the terms and conditions and in reliance
upon the representations and warranties herein set forth, the Partnership agrees
to sell to the Purchaser, and the Purchaser hereby agrees to purchase from the
Partnership, at a purchase price of $12.04 per common unit, the Units.
     4. Delivery and Payment. Delivery of and payment for the Units shall be
made at 10:00 a.m., Houston, Texas time, on December 8, 2008 or at such time on
such later date not more than three Business Days after the foregoing date as
the Purchaser shall designate, which date and time may be postponed by agreement
between the Purchaser and the Partnership (such date and time of delivery and
payment for the Units being herein called the “Closing Date”). Delivery of the
Units shall be made to the Purchaser against payment by the Purchaser of the
purchase price thereof to or upon the order of the Partnership by wire transfer
payable in same-day funds to an account specified by the Partnership.
     5. Conditions to Closing.
     (a) The obligations of each of the DEP Parties and of the Purchaser
hereunder to issue and sell, and to purchase, the Units on the closing date
shall be subject to no order having been entered and remaining in effect in any
action or proceeding before any federal, foreign, state or provincial court or
governmental agency or other federal, foreign, state or provincial regulatory or
administrative agency or commission that would prevent or make illegal the
consummation of the transactions contemplated herein.
     (b) The obligations of the Purchaser to purchase the Units shall be subject
to the accuracy of the representations and warranties on the part of the DEP
Parties contained herein as of the Execution Time and the Closing Date, to the
performance by the DEP Parties of their obligations hereunder and to the
following additional conditions:
     (i) All partnership and limited liability company proceedings and other
legal matters incident to the authorization, form and validity of this
Agreement, the Units and all other legal matters relating to this Agreement and
the transactions contemplated hereby shall be reasonably satisfactory in all
material respects to representatives of the Purchaser, and the Partnership shall
have furnished to such representatives all documents and information that they
may reasonably request to enable them to pass upon such matters.
     (ii) The NYSE shall have approved the Units for listing, subject only to
official notice of issuance.
     (c) The obligations of the Partnership to sell the Units shall be subject
to the accuracy of the representations and warranties on the part of the
Purchaser contained herein as of the Execution Time and the Closing Date, and to
the performance by the Purchaser of its obligations hereunder.
     (d) If any of the conditions specified in this Section 5 shall not have
been fulfilled when and as provided in this Agreement, this Agreement and all
obligations of the Purchaser hereunder may be canceled at, or at any time prior
to, the Closing Date by (i) any of the DEP Parties or the Purchaser if pursuant
to the conditions specified in Section 5(a), (ii) the Purchaser if pursuant to
the conditions specified in Section 5(b) or (iii) the Partnership if pursuant to
the conditions specified in Section 5(c). Notice of such cancellation shall be
given to the other parties in writing according to the provisions of this
Agreement.
     6. Expenses. The parties agree that the Partnership shall have no
obligation to reimburse the Purchaser for any costs or expenses associated with
the transactions contemplated by this Agreement.
     7. Notices. All communications hereunder will be in writing and effective
only upon receipt, and, if sent to the Purchaser, will be mailed, delivered,
telefaxed or sent by electronic mail to Enterprise Products Partners L.P., 1100
Louisiana Street, 10th Floor, Houston, Texas 77002, Attention: Chief Legal
Officer (Fax No.: (713) 381-6570);

4



--------------------------------------------------------------------------------



 



or, if sent to the DEP Parties, will be mailed, delivered, faxed or sent by
electronic mail to DEP Holdings, LLC, 1100 Louisiana Street, 10th Floor,
Houston, Texas 77002, Attention: General Counsel (Fax No.: (713) 381-6950);
email address: shildebrandt@epco.com).

     8. Successors. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and the officers,
directors, employees and agents, and no other person will have any right or
obligation hereunder.
     9. Applicable Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS APPLICABLE TO CONTRACTS MADE AND
TO BE PERFORMED WITHIN THE STATE OF TEXAS.
     10. Counterparts. This Agreement may be signed in one or more counterparts,
each of which shall constitute an original and all of which together shall
constitute one and the same Agreement.
     11. Headings. The section headings used herein are for convenience only and
shall not affect the construction hereof.
     12. Definitions. The terms which follow, when used in this Agreement, shall
have the meanings indicated.
     “Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.
     “Business Day” shall mean any day other than a Saturday, a Sunday or a
legal holiday or a day on which banking institutions or trust companies are
authorized or obligated by law to close in Houston, Texas.
     “Commission” shall mean the Securities and Exchange Commission.
     “Execution Time” shall mean the date and time that this Agreement is
executed and delivered by the parties hereto.
[Signature Pages to Follow]

5



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the
Partnership and the Purchaser.
Very truly yours,
the “Partnership”
DUNCAN ENERGY PARTNERS L.P.

                      By:   DEP Holdings, LLC,
     its general partner    
 
               
 
      By:    /s/ Richard H. Bachmann    
 
         
 
Richard H. Bachmann    
 
          President and Chief Executive Officer    

Signature Page to Unit Purchase Agreement of
Duncan Energy Partners L.P.

6



--------------------------------------------------------------------------------



 



The foregoing Agreement is hereby
confirmed and accepted as of the
date first above written.

“Purchaser”

              ENTERPRISE PRODUCTS OPERATING LLC    
 
            By:   Enterprise Products OLPGP, Inc., its sole manager    
 
           
 
  By:    /s/ Michael A. Creel    
 
     
 
Michael A. Creel    
 
      President and Chief Executive Officer    

Signature Page to Unit Purchase Agreement of
Duncan Energy Partners L.P.

7